845 F.2d 325
46 Fair Empl. Prac. Cas. (BNA) 1552,47 Empl. Prac. Dec. P 38,104Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellee,v.STERLING MERCHANDISE COMPANY d/b/a Le Roy's Jewelry,Defendant-Appellant.
No. 87-3491.
United States Court of Appeals, Sixth Circuit.
April 21, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM:


1
Sterling Merchandise Co., d/b/a LeRoy's Jewelry, appeals the decision of District Court Judge David Dowd of the Northern District of Ohio in favor of the Equal Employment Opportunity Commission and Kenneth Lesniak in this Title VII action for religious discrimination.


2
After careful review of the record, briefs and arguments of counsel, we affirm the judgment of the district court for the reasons set forth in Judge Dowd's opinion of March 6, 1987.